Exhibit 10.2

 

EXTERRAN PARTNERS, L.P.

 

AWARD NOTICE AND AGREEMENT

UNIT AWARD FOR NON-EMPLOYEE DIRECTORS

[g77241kii001.jpg]

 

Exterran GP LLC (the “Company”), as general partner of Exterran General Partner,
L.P., which is the general partner of Exterran Partners, L.P. (the
“Partnership”), has granted to you (the “Participant”) Common Units under the
Exterran Partners, L.P. Long-Term Incentive Plan (as amended, the “Plan”),
subject to the terms and conditions set forth in this Award Notice and Agreement
(the “Award Notice”) and the Plan.  Unless otherwise defined herein, capitalized
terms used in this Award Notice shall have the respective meanings ascribed to
them in the Plan.

 

The material terms of your Award are as follows:

 

1.                          Award.  You have been granted Common Units of the
Partnership (the “Award” or “Units”) subject to these terms and conditions.

 

2.                          Grant Date.  The Grant Date of your Award is the
date on which this Award is approved by the Compensation Committee of the Board
of Directors of the Company.

 

3.                          Rights as Unitholder.  You, or your executor,
administrator, heirs, or legatees shall have the right to receive distributions
on Units and all the other privileges of a unitholder of the Partnership.

 

4.                          No Right to Continued Service.  Nothing contained in
this Award Notice shall confer upon you any right to continued service as a
Director or limit in any way the right of the Company or any its Affiliates to
terminate or modify the terms of your service at any time.

 

5.                          Withholding. The Company and its Affiliates may
elect, with your consent, to withhold a sufficient number of Units that are
otherwise issuable to you pursuant to your Award to satisfy any such withholding
obligations.

 

6.                          Plan Governs.  Your Award and this Award Notice are
subject to the terms of the Plan, a copy of which is available at no charge
through your UBS account or which will be provided to you upon request as
indicated in Section 11.  All the terms and conditions of the Plan, as may be
amended from time to time, and any rules, guidelines and procedures which may
from time to time be established pursuant to the Plan, are hereby incorporated
into this Award Notice, including, but not limited to, Section 8(m) (“Compliance
with Section 409A”) thereof. In the event of a discrepancy between this Award
Notice and the Plan, the Plan shall govern.

 

7.                          Adjustments. This Award is subject to adjustment as
provided in Section 7(c) of the Plan.

 

8.                          Modifications.  The Company may make any change to
this Award Notice that is not adverse to your rights under this Award Notice or
the Plan.

 

9.                          Non-Solicitation/Confidentiality Agreement. The
greatest assets of the Partnership and its Affiliates (“Exterran” in this
Section 9) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets to its competitors, Exterran has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section 9, the
terms of which you accept and agree to by accepting the Award.

 

1

--------------------------------------------------------------------------------


 

In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided hereunder, you agree that you will not, during
your service to Exterran, and for one year thereafter, directly or indirectly,
for any reason, for your own account or on behalf of or together with any other
person, entity or organization (a) call on or otherwise solicit any natural
person who is employed by Exterran in any capacity with the purpose or intent of
attracting that person from the employ of Exterran, or (b) divert or attempt to
divert from Exterran any business relating to the provision of natural gas
compression equipment and/or related services without the prior written consent
of Exterran. As further consideration for the grant of the Award, you agree that
you will not, while in service to Exterran, or at any time thereafter, (i) make
any independent use of, or disclose to any other person (except as authorized by
Exterran) any confidential, nonpublic and/or proprietary information of
Exterran, including, without limitation, information derived from reports, work
in progress, codes, marketing and sales programs, customer lists, records of
customer service requirements, cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran nor (ii) by any manner or means, in public or in private,
disparage, demean, insult or defame Exterran, its officers or directors.

 

If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.

 

You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.

 

Notwithstanding any other provision of this Award, the provisions of this
Section 9 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof.  Any action or proceeding seeking to enforce any provision of this
Section 9 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.

 

10.                   Data Privacy.  You consent to the collection, use,
processing and transfer of your personal data as described in this paragraph. 
You understand that the Company and/or its Affiliates hold certain personal
information about you (including your name, address and telephone number, date
of birth, social security number, social insurance number, etc.) for the purpose
of administering the Plan (“Data”).  You also understand that the Company and/or
its Affiliates will transfer this Data amongst themselves as necessary for the
purpose of implementing, administering and managing your participation in the
Plan, and that the Company and/or its Affiliates may also transfer this Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan.  You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for these purposes.  You
also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company.  You further understand that withdrawing your consent may affect
your ability to participate in the Plan.

 

11.                   Additional Information.  If you require additional
information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

12.                   Participant Acceptance.  If you agree with the terms and
conditions of this Award, please indicate your acceptance in UBS One Source by
selecting “Accept.”  To reject the Award, select “Reject.”  Please note that if
you reject the Award or do not accept the Award within 90 days of the Grant
Date, the Award will be forfeited.

 

2

--------------------------------------------------------------------------------